DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status…………………………………………………………….………..…………… 2
Allowable Subject Matter……………………………………………….………………….… 2
Reasons for Indicating Allowable Subject Matter……………….…………………….. 3
Conclusion………………………………………………………………..…………………...... 5


Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 8/24/2022.Claims 1-6,8-21 are pending. In response to Amendment, the previous rejection of Claims 1, 3-6, 8-9, 12-16, and 19-21 under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2008/0082468) and Ohashi et al (US 2012/0188283)are withdrawn.

				
				Allowable Subject Matter 
Claims 1-6,8-21 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Long teaches a system, comprising: 
a microscope configured to magnify a pathology sample ( The machine vision component operates on image data produced by a microscopy component that magnifies the cells, paragraph [0085]); 
a camera positioned to record magnified pathology images from the microscope (where the microscope and camera in the system is “An Olympus Model-CK inverted microscope equipped with a 20.times. planachromat objective and a SONY DSC-F717 digital camera was used to obtain digitized images”, Fig 16 & para 0166, 0185); 
a display configured to show the magnified pathology images (where the display to show magnified pathology images is “A training set was created with the aid of an interactive program that displays the digitized microscope images and allows a user to select the locations of cell centers with a mouse cursor after manual comparison of transmitted light and fluorescence images” and “In some embodiments, the processor is connected to an output device 306 such as a CRT or flat panel display that provides results information generated by the processor 302 to the user.”, Fig 16 & para 0206 & 0219);
 and a processing apparatus coupled to the camera and the display, wherein the processing apparatus includes a machine learning algorithm disposed in logic, and wherein the processing apparatus includes instructions that when executed by the processing apparatus cause the system to perform operations (where the processing apparatus is “The processor 302 reads instructions stored on the computer readable medium 300 and executes those instructions to perform any or all of the functions of the embodiments described herein” and “In certain embodiments, the machine vision component includes machine learning software that, when executed, identifies the object in the sample based on features of the object that are mapped to a vector. The machine vision component can also include software for preprocessing the image of the sample to reduce the size of the image data used by the machine learning software to identify the at least one substance in the sample”, Fig 16 & para 0010 & 0219), including: identifying, using the machine learning algorithm, one or more regions of interest in the magnified pathology images (where identifying one or more regions of interest in the magnified pathology is “In certain embodiments, the machine vision component includes machine learning software that, when executed, identifies the object in the sample based on features of the object that are mapped to a vector.”, see para 0010); the role of computer-assisted diagnosis (CAD) algorithms in medical imaging to complement the opinion of a radiologist, CAD algorithms have begun to be developed for disease detection, diagnosis, and prognosis prediction to complement to the opinion of the pathologist (the processor is connected to an output device 306 such as a CRT or flat panel display that provides results information generated by the processor 302 to the user; paragraph [0219])
 	Ohashi teaches an image processing device that acquire a pathological image for
diagnosis more easily and quickly when a medical practitioner observes pathological images obtained by a microscope or the like and performs pathological diagnosis. Ohashi teaches a position detection unit configured to detect observation positions from the image based on a position detection dictionary, and the first feature amount extracted from the image; a second feature amount extraction unit configured to extract a second feature amount from the observation position; an observation-order determining unit configured to determine the order of observing the observation positions based on an order generation dictionary(i.e. insufficiently reviewed by a user), and respective second feature amounts of the observation positions; and an image generation unit configured to generate observation images for displaying the observation positions in the observation order based on the image, the detected observation positions and the determined observation order. Where an observation position detection dictionary for performing learning by using a medical image for learning (corresponding to "a reference pathological image") and an observation log of a medical practitioner, and detecting the position (corresponding to the "target region") of the region to be observed carefully in the medical image on the medical image (paragraph [0010]; abstract); and an observation parameter generation written out (corresponding to "a machine learning algorithm" in the present application) for specifying a parameter indicating an observation condition such as display magnification ( paragraph [0042-0044]), observation time, etc. when observing each observation  position is generated. When a new medical image captured by a microscope (paragraph [0137]) or the like  (corresponding to the "enlarged pathological image" in the present application) is
input, an observation position is detected based on the observation position detection dictionary, and it is displayed with an observation parameter based on the observation parameter generation dictionary. Particularly, in paragraph [0160] it is described that, with regard to an observation position where a value indicating the degree of observance of the observation position is high, a blink, a warning sound, or the like may be displayed (i.e. alert the user). 
Bacus teaches further comprising a network connection coupled to the processing apparatus, wherein the processing apparatus includes additional instructions that when executed by the processing apparatus cause the system to perform further operations, including: receiving instructions from the user of the system to initiate a video chat with a third party via the network connection; starting the video chat on the display; and sharing one or more images included in the plurality of magnified pathology images with the third party via the network connection (where initiating a video chat is “The present invention also includes the facility for allowing remote observation to occur by being able to couple the system either over a network communication facility to an intranet, for instance via the network interface”, para 0095-0096).
None teaches:
 determining the one or more regions of interest identified by the machine learning algorithm are deemed to be insufficiently reviewed by a user of the system by tracking if  the one or more regions of interest were in the user's field of view  for less than a threshold amount of time, and wherein the one or more regions of interest that are deemed to be insufficiently reviewed are further determined by employing at least one of location on the pathology sample or level of magnification of the microscope .
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 8 and 15 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr.Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/      Primary Examiner, Art Unit 2664